Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statements (Forms S-8 Nos. 33 44332 and 333 57575) pertaining to the Retirement Savings Plan of International Rectifier Corporation of our report dated June18, 2010 with respect to the financial statements and schedules of the International Rectifier Corporation Retirement Savings Plan included in this Annual Report (Form11-K) for the year ended December31, 2009. /s/ Ernst& Young LLP Los Angeles, California June18, 2010
